                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SHARON HOLMES,

               Plaintiff,

v.                                                 Case No: 2:17-cv-367-FtM-38CM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Carol Mirando’s Report and

Recommendation. (Doc. 22). Judge Mirando recommends that Plaintiff Sharon Holmes’

Unopposed Application for Attorney Fees Under the Equal Access to Justice Act be

granted. (Doc. 21). No party has objected to the Report and Recommendation, and the

period to do so has lapsed. This matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After independently examining the file and upon consideration of Judge Mirando’s

findings and recommendation, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now ORDERED:

      1. The Report and Recommendation (Doc. 22) is ACCEPTED and ADOPTED

          and the findings incorporated herein.

      2. Plaintiff Sharon Holmes’ Unopposed Application for Attorney Fees Under the

          Equal Access to Justice Act (Doc. 21) is GRANTED.

             a. Attorney’s fees in the total amount of $5,750.42 are awarded to Plaintiff

                 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d); and

             b. If the United States Department of the Treasury determines that Plaintiff

                 does not owe a federal debt, the Government accept Plaintiff’s

                 assignment of Equal Access to Justice Act fees and pay fees directly to

                 Plaintiff’s counsel.

      3. The Clerk of Court is DIRECTED to enter judgment for Plaintiff as to attorney’s

          fees in the total amount of $5,750.42 under the Equal Access to Justice Act, 28

          U.S.C. § 2412(d).

      DONE and ORDERED in Fort Myers, Florida this 2nd day of October 2018.




Copies: All Parties of Record



                                            2
